Citation Nr: 0926426	
Decision Date: 07/15/09    Archive Date: 07/22/09

DOCKET NO.  04-10 450	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi


THE ISSUES

1.  Entitlement to a compensable disability rating for a 
bilateral hearing loss disability.

2.  Entitlement to a compensable disability rating for tinea 
pedis of the feet.

3.  Entitlement to service connection for a low back 
disability.

4.  Entitlement to service connection for a prostate 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty for more than twenty years 
from October 1964 to February 1989.

These matters initially came to the Board of Veterans' 
Appeals (Board) on appeal from an October 2002 rating 
decision that, in pertinent part, denied compensable 
disability ratings for a bilateral hearing loss disability 
and for tinea pedis of the feet; and denied service 
connection for a low back disability and for a prostate 
disability.  The Veteran timely appealed.

In May 2004, the Veteran and his wife testified during a 
hearing before RO personnel.

In May 2007, the Board remanded the matters for additional 
development.


FINDINGS OF FACT

1.	The Veteran in this case served on active duty from 
October 1964 to February 1989.

2.	On July 10, 2009, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the Veteran, through his authorized representative, that a 
withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran or 
his authorized representative have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be 
withdrawn as to any or all issues involved in the appeal at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204 (2008).  Withdrawal may be made by the Veteran or by 
his authorized representative.  38 C.F.R. § 20.204.  In the 
present case, the Veteran, through his authorized 
representative, has withdrawn this appeal and, hence, there 
remain no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
L. M. BARNARD
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


